Title: John Adams to Abigail Adams, 17 September 1771
From: Adams, John
To: Adams, Abigail


     
      My Dear
      
       Septr. 17. 1771.
      
     
     There is no Business here—And I presume as little at Braintree. The Pause in the English Trade, has made Husbandmen and Manufacturers, and increased Industry and Frugality, and thereby diminished the Number of Debts and Debtors, and Suits and Suiters.
     But the hourly Arrival of Ships from England deeply loaden with dry Goods, and the extravagant Credit that is dayly given to Country Traders, opens a Prospect very melancholly to the public, tho profitable to Us, of a speedy revival of the suing Spirit. At present I feel very easy and comfortable, at Leisure to read, and think. I hope all are well, shall come up tomorrow after noon, if Mr. Austin comes down in the Morning. Yr.
     
      John Adams
     
    